Citation Nr: 1622448	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-34 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for status-post right hemicolectomy.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board remanded this matter in June 2015.

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

In the May 2013 rating decision and a November 2013 statement of the case, the claim was characterized as a claim for service connection for status-post right hemicolectomy.  In addition, the issue of service connection was raised at the outset of the May 2014 hearing.  However, a review of the evidence of record and the decisions by the Salt Lake City RO clearly show the Veteran has been prosecuting only one claim for compensation under the provisions of 38 U.S.C.A. § 1151.  Because the Veteran has not alleged that the disability is due to service or a service-connected disability, the Board has characterized the issue as stated above.

In February 2016, following issuance of the most recent supplemental statement of the case as to the issue on appeal, the Veteran, through his representative, submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

The probative evidence of record does not show that the Veteran has additional disability caused by hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for status-post right hemicolectomy are not met.  38 U.S.C.A. §§ 1151, 1701, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters issued in December 2012 and March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The record includes relevant VA treatment records, private treatment records, and statements from the Veteran his representative, and another lay witness, R. R.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Veteran was afforded a VA examination in May 2011 and a VA opinion in January 2016.  The examination reflects in-person examination of the Veteran and review of the record.  The opinion reflects review of the record.  The examination and opinion provide information relevant to determining whether the Veteran is entitled to compensation under the provisions of 38 U.S.C.A. § 1151, and are otherwise adequate for decision-making purposes.  See 38 C.F.R. § 3.159(c)(4).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board observes that, in a February 2016 statement, the Veteran's representative asserted as to the January 2016 VA opinion, "VA examiner concedes C-File not available for review."  To the extent this constitutes a contention that the January 2016 VA opinion is inadequate for decision-making purposes and that VA therefore did not fulfill its duty to assist, the Board acknowledges that the VA examiner did indicate that the Veteran's hard copy paper claims file was not reviewed.  However, she did indicate that the Veteran's electronic claims file was reviewed.  As this appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless electronic claims processing systems, the VA examiner's review of the electronic claims file constitutes a review of the claims file.  Accordingly, the Board finds no inadequacy in the VA examiner's review of the record.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in June 2015.  The June Board remand directed the AOJ to obtain consent forms from the Veteran pertaining to October 2008 treatment; determine whether treatment at Dixie Regional Medical Center constitutes treatment by a VA employee or in a VA facility under 38 C.F.R. § 3.361(e); obtain a VA opinion;  and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the June 2015 Board remand, the AOJ sent a letter to the Veteran in August 2015 to obtain consent to obtain any additional records pertaining to the October 2008 treatment.  The Veteran's representative responded to the letter by stating that all relevant evidence had already been submitted.  In November 2015, the AOJ confirmed that Dixie Regional Medical Center is not considered a VA facility.  See VA Forms 27-0820, Report of General Information, received in November 2015.  The AOJ then obtained a VA opinion in January 2016 that was consistent with and responsive to the June 2015 Board remand directives, and readjudicated the claim in a January 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the June 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2014 .  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his status-post right hemicolectomy.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  The elements of an 1151 claim were explained.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

When a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  The law requires not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

Under the current version of 38 U.S.C.A. § 1151, which applies to claims such as the present claim that were filed on or after October 1, 1997, a claim cannot be based on procedures performed at a private facility even if those procedures were performed under contract with VA.  See 38 C.F.R. § 3.361(f)(1) (hospital care or medical services furnished under a contract made under 38 U.S.C.A. § 1703 is not considered hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility within the meaning of 38 U.S.C.A. 1151(a)).

Summary of the Relevant Evidence

An August 1, 2008 VA St. George Community Outpatient Clinic (CBOC) primary care physician note reflects that the Veteran had low iron and microcytosis.  He was not noted to have black or bloody stools, but reported he had never had a colon examination.  The record states "will order fee basis" and "fee basis for colonoscopy."  A September 8, 2008 note from the same VA facility states, "Anemia with positive stool for occult blood . . . .  The patient was urged to get his colonoscopy . . . ."  A September 9, 2008 note from the same VA facility states, "his fee basis colonoscopy has been approved," and "[patient] states he has made arrangements for colonoscopy."

An October 2, 2008 operative report shows that the Veteran underwent a colonoscopy with polypectomy and injection therapy at Dixie Regional Medical Center in St. George, Utah.  The report reflects that polyps were excised from the proximal transverse colon, sigmoid, and rectum during the procedure.

On October 4, 2008, the Veteran presented to the emergency room at Dixie Regional Medical Center with complaints of severe abdominal pain.  The Veteran reported not feeling well since the colonoscopy.  The impression was of acute abdomen secondary to perforated viscus.  Later on October 4, 2008, the Veteran underwent procedures at Dixie Regional Medical Center to repair the perforated viscus.  The operative report reflects the procedures performed were an exploratory laparotomy with I and D of abscess, extended right colectomy with primary anastomosis, and repair of a large incarcerated umbilical hernia.

An October 7, 2008 VA treatment note reflects that a Dixie Regional Medical Center case manager informed the VA facility that the Veteran had been admitted for perforated bowel, that he underwent surgery for the condition, and that he needed further care at the VA.  The Veteran was accepted for admission to the VA facility, and transported there by ambulance.  A discharge summary dated October 10, 2008, describes the Veteran's course of care at the VA facility.  Specifically, it states that the hospital course was uneventful.  On admission, he was passing gas.  The next morning, he was started on a full liquid diet.  He was treated with a five-day course of antibiotics.  He was afebrile throughout his hospital stay.  He was discharged home when he was tolerating oral diet, passing stool, and ambulating without difficulty.  During his hospitalization, he complained of some right heel pain.  A podiatry consultation was initiated and he was diagnosed with plantar fasciitis.  He was provided heel splints and instructed to wear his shoes at all times when walking, and to stretch his heels before getting out of bed in the morning.  On October 10, 2008, the Veteran was discharged with instructions to contact the St. George CBOC on October 16 for staple removal.

At the May 2011 VA examination, the Veteran had no specific response when asked why he felt the doctors were negligent in the performance of his colonoscopy.  Rather, he reported that, when he went into the colonoscopy, he had no idea that he would end up with exploratory abdominal surgery and colectomy or with the subsequent complications associated with the colectomy.  The examiner asked the Veteran if the doctors discussed with him the potential complications and risks of a colonoscopy .  The Veteran indicated that he did recall having the risks of the colonoscopy explained to him, and that he did sign a consent form.  The examiner opined that the perforation of the colon is a well-known risk factor associated with colonoscopy and removal of polyps, that the Veteran was well informed of the potential risks associated with colonoscopy and polyp removal, and that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA as related to the Veteran's colonoscopy.

At the May 2014 Board hearing, the Veteran testified that the doctors who performed his surgeries did more than what he expected, and that he did not sign a medical release form for the full extent of the surgeries.

The record contains two VA Forms 27-0820 dated in November 2015.  The earlier-dated form reflects the RO's belief that Dixie Regional Medical Center is not considered a VA facility under the supervision of the Secretary of VA as it is a facility within the Intermountain Healthcare System.  The later-dated form reflects that the RO called the St. George CBOC and confirmed that Dixie Regional Medical Center is not considered a VA facility.  The St. George CBOC instead indicated that it is a private or civilian hospital.

In the January 2016 VA opinion, the examiner, who reports having a twenty-year work history as a general surgeon, notes that the Veteran appears to believe VA is at fault for the October 2008 colonoscopy perforation because the very fact that the perforation occurred represents de facto evidence of VA fault and because he feels he was not appropriately counseled or did not give consent for the colonoscopy or the later emergent right hemicolectomy.  If the Veteran's beliefs, the examiner stated, "These issues were already addressed by the 5/19/2011 C&P examiner and I agree fully with his opinion."  The examiner further noted that VA care provided prior to the colonoscopy was "standard of care screening."  In regard to recommending the colonoscopy, "There is not a provider in the US, when faced with this scenario, that would not counsel the Veteran that he might very well have a colon cancer (CCa) and that colonoscopy was urgently needed to rule out a CCa.  It would have been gross negligence on the part of the VA not to perform or facilitate a colonoscopy procedure."  Therefore, "The VA did exactly what is was supposed to do and in order to speed up getting the colonoscopy done they 9/9/2008 provided fee-basis payment authorization so the Veteran could have his colonoscopy done expeditiously with his private providers."  As to the Veteran's post-surgical admission to the VA facility following repair of the perforated bowel, "the Veteran recovered remarkably well from his 10/2008 colonoscopy and [right hemicolectomy] procedures."  The examiner concluded that it is not at least as likely as not that the Veteran suffered an additional disability as a result of the VA medical and hospital care following surgery.

Analysis

In considering the evidence of record under the laws and regulations outlined above, the Board finds that the weight of the evidence is against the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151  for additional disability resulting from his status-post right hemicolectomy.

The evidence of record indicates that the October 2, 2008 colonoscopy was performed at Dixie Regional Medical Center, a non-VA facility, on a fee basis, as ordered by the St. George CBOC.  The procedure therefore does not qualify as hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility, as required for the award of compensation under the provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361(f)(1).  Furthermore, because the October 4, 2008 hemicolectomy was also performed at Dixie Regional Medical Center, it too was not conducted by a VA employee or in a VA facility under the regulatory definition.  Therefore, compensation under the provisions of 38 U.S.C.A. § 1151 is unavailable for any additional disability caused by either the October 2, 2008 procedure or the October 4, 2008 procedure, regardless of whether such additional disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the care provided at those facilities or by an event not reasonably foreseeable.

As to whether there was additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care prior to and following the October 2, 2008 and October 4, 2008 procedures, the Board finds that the competent evidence of record shows that there was none.  In so finding, the Board affords great probative weight to the statements and opinions of the January 2016 VA examination.  The examiner stated that it would have been negligent for VA not to have recommended a colonoscopy, given the results of testing.  Furthermore, the examiner explained that the post-surgical VA treatment records show that the Veteran recovered well during his October 2008 admission.  The Board affords the January 2016 VA examiner's opinions great probative weight because they are based on a review of the record and on the examiner's expertise as a general surgeon.  The statements and opinions are supported by appropriate rationale and are consistent with and supported by the other evidence of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  There is no probative evidence weighing against the January 2016 VA examiner's opinions in this regard.  Therefore, the Board finds that it is not at least as likely as not that the Veteran experienced additional disability due to care provided by VA before and/or after the October 2, 2008 and October 4, 2008 procedures.

The Veteran does not contend, and there is no evidence indicating, that regular follow-up care provided by VA employees or at VA facilities following the October 7 to October 10, 2008 post-surgical VA admission resulted in any additional disability.  Of note, a January 2010 rating decision denied the Veteran entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a foot disorder and a back disorder.  The Veteran did not appeal those denials, and those issues are not on appeal before the Board at this time.

The Board has considered the Veteran's contentions.  In a February 2016 statement, the representative asserts that the Intermountain Healthcare System was recommended by VA, "thereby making them a subcontractor to the VA.  Injuries were incurred or aggravated while receiving VA-sponsored medical treatment" (emphasis in original).  The representative also quoted from a statement made by Thomas Murphy, the Director of Compensation Service, before the House Committee on Veterans Affairs in June 2014, wherein he stated, "[Compensation and pension examiners] include full-time VHA employees, part-time VHA employees, Residents, Fee-for-Service examiners, YHA contract vendors, Locum Tenens and specialty providers.  We trust that when the VA sends a veteran to a VA sub-contractor that that medical facility is complicit and under the direction of the VA."  In this case, the record clearly shows that the Veteran was provided care at Dixie Regional Medical Center on a fee basis, as ordered by VA.  Notwithstanding Mr. Murphy's June 2014 statements, there simply is no basis in the law for awarding compensation under the provisions of 38 U.S.C.A. § 1151 with regard to hospital care or medical services furnished under a contract made under 38 U.S.C.A. 1703.  On the contrary, the laws and regulations specifically forbid doing so.  See 38 C.F.R. § 3.361(f)(1).  The Board may not grant benefits, even in equity, where no benefit has been authorized by Congress.  See 38 U.S.C.A. §§ 503, 7104; Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also notes that recommendation of a particular private facility by VA is too remote from additional disability experienced due to treatment at that private facility to be considered the cause of such disability.  See Ollis v. McDonald, 27 Vet. App. 405 (2015).

In summary, the care provided at Dixie Regional Medical Center, to include the October 2, 2008 and October 4, 2008 surgeries, was not furnished by a VA employee or at a VA facility.  Therefore, compensation for any additional disability due to such treatment is not available under the provisions of 38 U.S.C.A. § 1151(a).  See 38 C.F.R. § 3.361(f)(1).  Furthermore, the competent and credible evidence of record demonstrates that the Veteran did not suffer from additional disability caused by VA treatment rendered before or after the October 2, 2008 and October 4, 2008 procedures conducted at Dixie Regional Medical Center, to include during the Veteran's admission from October 7, 2008, to October 10, 2008.  For the foregoing reasons, the Board finds that the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for status-post right hemicolectomy must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for status-post right hemicolectomy is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


